IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CONTINENTAL GRANITE and               NOT FINAL UNTIL TIME EXPIRES TO
MARBLE, INC., and                     FILE MOTION FOR REHEARING AND
SOUTHERN OWNERS                       DISPOSITION THEREOF IF FILED
INSURANCE CO./AUTO-
OWNERS INSURANCE GROUP                CASE NO. 1D16-3615

      Appellants,

v.

FRANK PINTO-MONTERO,

     Appellee.
_____________________________/

Opinion filed August 16, 2017.

An appeal from an order of Judge of Compensation Claims.
Wilbur W. Anderson, Judge.

Date of Accident: December 5, 2012.

Daniel M. Schwarz and Gina M. Jacobs of Cole Scott & Kissane, P.A., Plantation,
for Appellants.

Kimberly A. Hill, Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.